Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Consolidated Financial Statements SolVision Inc. September 30, 2007 and 2006 AUDITORS REPORT To the Shareholders of SolVision Inc. We have audited the consolidated balance sheets of SolVision Inc. [the Company] as at September 30, 2007 and 2006 and the consolidated statements of operations, comprehensive loss and deficit and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian and United States generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at September 30, 2007 and 2006 and the results of its operations and its cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. Montréal, Canada, November 21, 2008 Chartered Accountants COMMENTS BY AUDITORS FOR U.S. READERS ON CANADA  U.S. REPORTING DIFFERENCE In the United States, reporting standards for auditors require the addition of an explanatory paragraph [ following the opinion paragraph ] when the financial statements are affected by conditions and events that cast substantial doubt on the Companys ability to continue as a going concern, such as those described in note 1 to the consolidated financial statements. Our report to the shareholders dated November 2008 is expressed in accordance with Canadian reporting standards which do not permit a reference to such events and conditions in the auditors report when these are adequately disclosed in the financial statements. Montréal, Canada, November 21, 2008 Chartered Accountants SolVision Inc. CONSOLIDATED BALANCE SHEETS [See note 1 - Going Concern Uncertainty] As at September 30 [Cdn. $] [Cdn. $] ASSETS [notes 9, 11 and 12] Current assets Cash and cash equivalents Short-term investments  Accounts receivable [net of allowance for doubtful accounts of $472,558 [2006  $244,415]] Commodity tax receivable Inventories [note 6] Work-in-progress  Investment tax credits and government assistance receivable [note 17] Prepaid expenses and other assets Total current assets Restricted cash [note 5] Property, plant and equipment [note 7] Intangible assets [note 8] Goodwill [note 8]  Deferred financing costs  LIABILITIES AND SHAREHOLDERS EQUITY (DEFICIENCY) Current liabilities Bank loans [note 9] Subordinated convertible promissory notes [note 11]  Current portion of convertible debentures [note 13] Accounts payable and accrued liabilities [note 10] Fair value of derivatives [note 18]  Deferred revenues  Current portion of long -term debt [note 12] Total current liabilities Long-term debt [note 12] Lease inducement Convertible debentures [note 13] Future tax liabilities  Shareholders (deficiency) equity Share capital [note 14] Other paid-in capital [note 15] Deficit ) ) Total shareholders (deficiency) equity ) Commitments [note 19] See accompanying notes On behalf of the Board: SolVision Inc. CONSOLIDATED STATEMENTS OF OPERATIONS, COMPREHENSIVE LOSS AND DEFICIT See note 1 - Going Concern Uncertainty] Years ended September 30 [Cdn. $ ] [Cdn. $ ] Sales Cost of sales Expenses General and administrative Selling and marketing Net research and development [note 17] Interest on long-term debt Accretion on convertible debentures [note 13] Accretion on subordinated convertible promissory notes [note 11]  Other interest and bank charges Inventory write-down [note 6]  Amortization of property, plant and equipment Impairment of property, plant and equipment [note 7]  Amortization of intangible assets Impairment of goodwill [note 8]  Write-off of leasehold improvements  Amortization of deferred financing costs Foreign exchange loss Impairment of customer relationships [note 8]  Interest revenue ) ) Loss before income taxes ) ) Provision for (recovery of) income taxes Current  Future ) ) Net loss and comprehensive loss for the year ) 4 ,329,927 ) Deficit, beginning of year ) 3 ,733,905 ) Deficit, end of year ) ) See accompanying notes SolVision Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS [See note 1 - Going Concern Uncertainty] Years ended September 30 [Cdn. $] [ Cdn. $] OPERATING ACTIVITIES Net loss for the year ) ) Items not affecting cash Amortization of property, plant and equipment Amortization of intangible assets Amortization of deferred financing costs Inventory write-down  Impairment of intangible assets [note 8]  Impairment of property, plant and equipment  Impairment of goodwill [note 8]  Amortization of lease inducement ) ) Write-off of leasehold improvements  Unrealized foreign exchange gain )  Stock based compensation Capitalized interest  Accretion on convertible debentures Change in fair value of derivatives ) Accretion on subordinated convertible promissory notes  Provision for future income taxes ) Net change in non-cash operating items [note 20] ) Cash flows relating to operating activities ) ) INVESTING ACTIVITIES Maturities (purchases) of short-term investments ) Additions to property, plant and equipment [ note 17 ] ) ) Additions to intangible assets ) ) Investment in wholly owned subsidiary, net of cash [ note 4 ]  ) Cash flows relating to investing activities ) FINANCING ACTIVITIES Proceeds from bank loan  Repayment of bank loan ) ) Change in restricted cash ) Proceeds from long-term debt Repayment of long-term debt ) ) Repayments of obligations under capital leases ) ) Proceeds from lease inducement  Issuance of promissory note  Deferred financing costs  ) Share issue costs  ) Proceeds from issuance of common shares Proceeds from issuance of special voting shares  Cash flows relating to financing activities Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year Supplemental cash flow information Interest paid See accompanying notes SolVision Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 SolVision Inc. [the Company] was incorporated under Part 1A of the Companies Act (Québec) on December 17, 1998 and began its operations on January 1, 1999. The Company operates in the high-tech field of automation and 3D artificial vision offering its clients solutions for artificial vision and automated visual inspection, particularly for the micro-electronics industry. 1. GOING CONCERN UNCERTAINTY These consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles [GAAP] on a going concern basis, which presumes the Company will continue its operations for the foreseeable future and will be able to realize its assets and discharge its liabilities and commitments in the ordinary course of business for the foreseeable future. There is substantial doubt about the appropriateness of the use of the going concern assumption because of the present financial condition of the Company. As such, the realization of assets and discharge of liabilities are subject to significant uncertainty. The Company has incurred significant losses and has an accumulated deficit of $28,215,087 as at September 30, 2007. In addition, the Company was not in compliance with the financial covenants of its bankers for both its current bank indebtedness and much of its long-term debt and was in default with respect of certain of its convertible debentures which are past due. To date, the Company has financed its cash requirements primarily through issuances of shares, investment tax credits, product sales, government incentives, long-term debt, debentures, promissory notes and its bank loans. The Company is currently pursuing several financing alternatives and a possible sale of certain assets or the business.
